DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 08/30/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-15 and 17-20 are stated below.
Regarding independent Claims 1, 7 and 11, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “identifying, based on a request for an encryption key received from a first computing device of an interconnected network of computing devices, a random selection of multiple nodes of the interconnected network of computing devices from which random entropic digital data is obtained, the multiple nodes located in geographically diverse environments; randomly selecting, from the multiple nodes of the interconnected network of computing devices, multiple types of the random entropic digital data, the random entropic digital data acquired by a plurality of sensors each associated with at least one of the multiple nodes of the interconnected network; translating, by a security service of the interconnected network of computing devices, the entropic digital data into a sequence of prime number values; converting, utilizing a repeatable hashing technique executed by the security service, the sequence of prime number values into an encryption key value; storing at least a portion of the encryption key value at the first computing device of the interconnected network of computing devices; and encrypting, by a second computing device of the interconnected network of devices and using the encryption key value, a communication associated with the second computing device, the first computing device decrypting the encrypted communication utilizing the portion of the encryption key value” in combination with all the elements of the claims respectively. 
The dependent claims 2-6, 8-10, 12-15 and 17-20 are allowable due to its dependence on independent claims 1, 7 and 11 respectively.

The closest prior art made of record are:
Wang et al. US2020/0145493 teaches a method and system for dynamically configuring the IOT network.  Adjusting network structure and communication parameters by applying an algorithm to data, including the sensor data from plural sensors. The sensor data used by the algorithm may include sensor data obtained over a period of time. The sensor data may include sensor data obtained from sensors located at geographically disparate locations. The sensor data may include sensor data transmitted from sensors to different nodes of network. Each node of the network that communicates with a sensor, may communicate with plural sensors. 
Benedek US2017/0085537 teaches a method and system for increasing data processing efficiency and improving data security.  Generating symmetric keys, across all participating nodes in a multiple-node digital communications network and securely distributing at least one of the keys in encrypted form to multiple participating nodes of the multiple-node digital communications network, using at least one asymmetrically established key.
Vanham et al. US2020/0234285 teaches a method and system for fully offline interception-free interaction with a cryptocurrency network using a network-disabled device. Generating a by the cryptocurrency network acceptable cryptographic key pair on the network-disabled device, from one or more seeds; wherein one or more of the seeds used for the generation of a cryptographic key-pair, are generated using one or more environmental sensors, biometric sensors, or a combination thereof.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495